Exhibit 10.47

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
31st day of January, 2012, by and between BMR-3450 MONTE VILLA PARKWAY LLC, a
Delaware limited liability company (“Landlord”), and AVI BIOPHARMA, INC., an
Oregon corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
July 27, 2009, as amended by that certain Acknowledgement of Term Commencement
Date and Term Expiration Date dated as of October 7, 2009, and that certain 1st
Amendment to Lease dated as of August 30, 2011 (collectively, and as the same
may have been further amended, supplemented or modified from time to time, the
“Lease”), whereby Tenant leases certain premises (the “Premises”) from Landlord
at 3450 Monte Villa Parkway in Bothell, Washington (the “Building”);

B. WHEREAS, Tenant wants to extend the dates for effectiveness of the
Termination Option and the Termination Notice due date; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein.

2. Amendment to Section 3.2. The first sentence of Section 3.2 of the Lease is
amended and restated in its entirety to read as follows:

“Tenant shall have the one-time option to terminate this Lease (the “Termination
Option”) effective as of June 1, 2013 (the “Permitted Early Termination Date”)
(except for those provisions that expressly survive the expiration or earlier
termination of this Lease) upon delivery of written notice to Landlord no later
than June 1, 2012 (the “Termination Notice”); provided that Tenant pay to
Landlord at the time Tenant delivers to Landlord the Termination Notice a
termination fee equal to Two Hundred Seven Thousand Eighty-Nine and 40/100
Dollars ($207,089.40), which Landlord and Tenant agree equals the sum of (a) any
unamortized TI Allowance, (b) any unamortized broker fees or commissions and
(c) one month of Base Rent at the rate in effect at the time of Tenant’s
exercise of the Termination Option (collectively, the “Termination Fee”).”



--------------------------------------------------------------------------------

3. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
EDG Commercial Real Estate, and agrees to indemnify, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any
other broker or agent employed or engaged by it or claiming to have been
employed or engaged by it.

4. No Default. Tenant represents, warrants and covenants that, to Tenant’s
actual knowledge, without inquiry, Landlord and Tenant are not in default of any
of their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

5. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

6. Mortgagee Consent. Landlord represents that there is currently no mortgagee
with respect to the Property.

7. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-3450 MONTE VILLA PARKWAY LLC,

a Delaware limited liability company

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

VP, Real Estate Counsel

 

TENANT:

AVI BIOPHARMA, INC.,

an Oregon corporation

By:  

/s/ Christopher Garabedian

Name:  

Christopher Garabedian

Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

STATE OF WASHINGTON )

                                                : ss.

COUNTY OF KING  )

I certify that I know or have satisfactory evidence that Christopher Garabedian
is the person who appeared before me, and s/he acknowledged that s/he signed
this instrument, on oath stated that s/he was authorized to execute the
instrument and acknowledged it as the CEO of AVI BioPharma, Inc., a corporation,
to be the free and voluntary act of such corporation for the uses and purposes
mentioned in the instrument.

Dated this 23rd day of January, 2012.

 

  

/s/ Joanne Vlastelica

   [Signature of Notary] [Seal]   

Joanne Vlastelica

   [Print Name of Notary]    Notary Public in and for the State of   
Washington, residing at Edmonds.    My commission expires: 2/19/15.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

State of California

County of San Diego

On January 31, 2012 before me, Kristen M. White, Notary Public, personally
appeared Kevin M. Simonsen, Vice President Real Estate Counsel, who proved to me
on the basis of satisfactory evidence to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.      [Seal]    Signature:  

/s/ Kristen M. White

       